ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_01_FR.txt.                                                                                           301




                          OPINION DISSIDENTE DE M. LE JUGE OWADA

                 [Traduction]

                    1. A mon plus grand regret, je ne puis m’associer au présent arrêt en ce
                 qui concerne les conclusions exposées aux points 2, 3, 5 et 7 du dispositif
                 et le raisonnement correspondant. Mon désaccord porte sur l’interprétation
                 de la nature fondamentale de la convention internationale pour la régle-
                 mentation de la chasse à la baleine (ci‑après « la convention ») qu’y déve­
                 loppe la Cour, sur la méthode qu’elle emploie pour en interpréter et en
                 appliquer les dispositions et, par voie de conséquence, sur plusieurs des
                 conclusions auxquelles elle parvient.
                    2. Dans la présente opinion, je m’attacherai à expliquer ces points de
                 divergence dans leurs grandes lignes. Comme je suis en désaccord fonda-
                 mental avec la majorité sur certaines questions de fond, j’exposerai l’in-
                 terprétation que j’en fais en vue d’expliciter les raisons qui m’amènent à
                 me dissocier de l’arrêt, sans m’attarder sur chacun des aspects précis qui
                 me posent problème.

                                        I. Compétence de la Cour

                    3. En ce qui concerne la compétence, si je maintiens certaines réserves à
                 l’égard de l’un ou l’autre aspect du raisonnement suivi dans l’arrêt, je
                 m’abstiendrai de les développer ici, dans la mesure où je fais mienne la
                 conclusion de la Cour affirmant sa compétence en l’affaire. Je déplore
                 néanmoins, et tiens à le faire savoir, que, en raison de circonstances procé-
                 durales pour le moins malheureuses, les Parties n’aient pas, en la présente
                 instance, eu tout le loisir de développer leurs arguments respectifs sur la
                 question de la compétence, de sorte que je n’ai pu faire autrement que de
                 conclure que le défendeur n’était pas parvenu à démontrer que la Cour
                 était incompétente pour connaître de la présente affaire au titre des décla-
                 rations faites par les deux Parties en vertu de la clause facultative.


                                    II. Objet et but de la convention

                    4. Selon moi, les points de controverse que présente cette affaire et qui
                 en sont venus à diviser la Cour tiennent essentiellement aux divergences
                 entre les Parties quant aux changements intéressant les baleines et la
                 chasse à la baleine qui se seraient produits depuis l’adoption de la conven-
                 tion. A cet égard, deux points de vue s’opposent. Le premier consiste à
                 soutenir que la perception socio‑économique, au sein de la communauté
                 internationale, de la question des baleines et de la chasse à la baleine a
                 évolué depuis 1946 et que cet élément doit être pris en compte dans

                                                                                           79




8 CIJ1062.indb 287                                                                               18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. owada)                                                 302

                 l’interprétation et l’application de la convention. Le second consiste à
                 affirmer que le cadre juridico‑institutionnel fixé par celle‑ci n’a pas changé
                 depuis cette même date, cet instrument se fondant sur des principes bien
                 établis de droit international relatifs à la conservation et à la gestion des
                 ressources halieutiques, y compris baleinières, et que cette nature fonda-
                 mentale de la convention doit pour l’essentiel être préservée. Tel est, selon
                 moi, le clivage juridique fondamental qui sépare la position juridique du
                 demandeur, l’Australie, et de la Nouvelle‑Zélande, Etat intervenant au
                 titre de l’article 63 du Statut, de celle du Japon, Etat défendeur.
                    5. Pour bien comprendre le différend, il convient donc d’analyser les
                 caractéristiques essentielles du régime juridique établi par la convention,
                 à la lumière de son objet et de son but.
                    6. L’histoire de la chasse à la baleine moderne remonte au XIXe siècle :
                 nombre de nations du monde entier, et, en particulier, les Etats‑Unis et la
                 Grande‑Bretagne, participaient alors activement à la capture et à la mise
                 à mort de baleines, prisées essentiellement pour leur huile, indispensable
                 au mode de vie urbain civilisé, et notamment à l’éclairage des particuliers.
                 A une époque où les ressources naturelles des océans, et en particulier les
                 ressources halieutiques, étaient tenues pour inépuisables, les baleiniers se
                 livraient partout à cette chasse de manière effrénée, essentiellement pous-
                 sés par l’appât du gain. Les préoccupations suscitées par cette exploita-
                 tion excessive conduisirent les nations baleinières à conclure l’accord
                 international pour la réglementation de la chasse à la baleine de 1937, afin
                 de réglementer cette pratique et d’éviter l’épuisement des stocks de
                 baleines. Cet accord devait toutefois se révéler pour le moins inefficace
                 car, s’il prévoyait un mécanisme consistant essentiellement à surveiller les
                 prises, il n’établissait pas de régime rigoureux de réglementation de la
                 chasse. C’est dans ce contexte que fut adoptée la convention de 1946, en
                 vue de remédier à une situation désastreuse qui en était venue à compro-
                 mettre la capacité de renouvellement des stocks de baleines et, partant, la
                 pérennité de l’industrie baleinière. L’objectif essentiel était « d’élaborer un
                 programme fiable de conservation qui permettra[it] de préserver un stock
                 reproducteur suffisant et sain » (M. Kellogg, président de la conférence
                 internationale sur la chasse à la baleine (IWC), procès‑verbal de la
                 2e séance, IWC, 1946, p. 13, par. 137), en appelant à ce que cesse l’exploi-
                 tation excessive de certains stocks de baleines déclinants.
                    7. C’est donc dans ce contexte que doivent être appréhendés l’objet et
                 le but de la convention. Le préambule en fait clairement état, qui expose
                 ainsi les objectifs de cet instrument :
                          « Les gouvernements [contractants]
                      �����������������������������������������������������������������������������������������������������������������
                          Considérant que, depuis son début, la chasse à la baleine a donné
                      lieu à l’exploitation excessive d’une zone après l’autre et à la destruc-
                      tion immodérée d’une espèce après l’autre, au point où il est essentiel
                      de protéger toutes les espèces de baleines contre la poursuite d’une
                      [telle] exploitation ;

                                                                                                                                    80




8 CIJ1062.indb 289                                                                                                                         18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)                                                 303

                         Reconnaissant qu’une réglementation appropriée de la chasse à la
                     baleine serait de nature à assurer un accroissement naturel des stocks
                     de baleines, ce qui permettrait d’augmenter le nombre de baleines
                     pouvant être capturées sans compromettre ces ressources naturelles ;
                         Reconnaissant qu’il est dans l’intérêt commun de faire en sorte
                     que les stocks de baleines atteignent leur niveau optimal aussi rapide-
                     ment que possible, sans provoquer une pénurie plus ou moins géné-
                     ralisée sur les plans économique et alimentaire ;
                     �����������������������������������������������������������������������������������������������������������������
                         Désirant instituer un système de réglementation internationale de
                     la chasse à la baleine qui soit de nature à assurer d’une manière
                     appropriée et efficace la conservation et l’accroissement [des stocks
                     de baleines] ;
                     �����������������������������������������������������������������������������������������������������������������
                         Sont convenus des dispositions suivantes : … » (Préambule, par. 3,
                     4, 5, 7.)
                    8. A propos de l’objet et des buts de la convention, M. Kellogg, pré-
                 sident de la conférence, s’exprima en ces termes :
                       « Le préambule, comme il est d’usage, expose la finalité et les
                     objectifs de la convention … Par ailleurs, il souligne expressément et
                     avant tout que cette convention a pour objet d’élaborer un pro-
                     gramme fiable de conservation qui permettra de préserver un stock
                     reproducteur suffisant et sain. Grâce à la reconstitution des peuple-
                     ments déclinants, tels que, notamment, les baleines bleues et les
                     baleines à bosse, et à une gestion avisée des populations existantes,
                     un rendement maximal de renouvellement pourra être assuré. Voilà,
                     en quelques mots, l’intention générale du préambule. » (Procès‑­verbal
                     de la 2e séance, IWC, 1946, p. 13, par. 137.)
                    9. Il en ressort clairement que, pour ce qui est de son objet et de son
                 but, la convention poursuit une double finalité, consistant à la fois à assu-
                 rer à long terme le rendement maximal de renouvellement (RMR) des
                 stocks en question et à garantir la pérennité de l’industrie baleinière.
                 Nulle part dans la convention il n’est fait allusion à une interdiction totale
                 et définitive de la chasse à la baleine. Le procès‑verbal de la réunion de la
                 commission baleinière internationale (CBI), à l’issue de laquelle fut
                 adopté ce moratoire, vient confirmer que telle n’était pas l’intention des
                 auteurs de la proposition de moratoire avancée en 1982 (CBI, 34e réunion
                 annuelle, 19‑24 juillet 1982, p. 72‑86). Voici en effet ce qu’a déclaré, en
                 l’introduisant, le président du comité technique :
                       « [L’auteur de la proposition], voyant dans les baleines une res-
                     source d’avenir, a cherché à mettre au point un mode de gestion
                     rationnel, objectif difficile à atteindre. D’un point de vue scientifique,
                     certaines incertitudes demeurent, et les données ne sont pas toujours
                     pleinement disponibles. Eu égard aux problèmes occasionnés pour

                                                                                                                                   81




8 CIJ1062.indb 291                                                                                                                        18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)             304

                     l’industrie baleinière et les parties prenantes, il a proposé de ramener
                     progressivement les prises à zéro, sur une période donnée, en dimi-
                     nuant la chasse et le nombre de captures sur la base d’avis scienti-
                     fiques. Cela s’est traduit par l’ajout d’une nouvelle clause au
                     paragraphe 10 du règlement, ayant pour effet de ménager une période
                     de trois ans devant permettre à l’industrie de s’ajuster ; il y est précisé
                     que le système de quotas totaux prendra fin en 1985. » (Procès‑verbal
                     de la 34e séance, IWC, 19‑24 juillet 1982, p. 72.)
                    10. La notion de « rendement maximal/optimal de renouvellement »
                 telle qu’employée dans la convention fait partie intégrante de l’objectif de
                 « conservation des ressources halieutiques », ce qui, du reste, est conforme
                 à l’approche admise en matière de pêche hauturière en général, bien éta-
                 blie dans le droit international contemporain en matière de pêche. Ainsi,
                 en 1958, la convention de Genève sur la pêche et la conservation des res-
                 sources biologiques de la haute mer définissait le concept de « conserva-
                 tion des ressources biologiques de la haute mer » comme « l’ensemble des
                 mesures rendant possible le rendement optimal constant de ces ressources,
                 de façon à porter au maximum les disponibilités en produits marins, alimen-
                 taires et autres » (art. 2 ; les italiques sont de moi).
                    11. Il est donc essentiel que la Cour interprète l’objet et le but de la
                 convention en les replaçant dans leur juste perspective, c’est‑à‑dire en
                 tenant compte des caractéristiques essentielles du régime mis en place par
                 la convention. Il importe en premier lieu de bien comprendre ces caracté-
                 ristiques pour être en mesure de saisir la structure et la nature exactes du
                 régime de réglementation établi par les dispositions concrètes de la
                 convention, ainsi que la portée juridique des droits et obligations incom-
                 bant aux Etats contractants qui se livrent à des activités scientifiques en
                 vertu de l’article VIII, élément central dans la définition de ce régime.

                    12. Or, selon moi, la Cour n’a pas dans son arrêt analysé les caractéris-
                 tiques essentielles de ce dernier. Dans la partie consacrée à la « [p]résenta-
                 tion générale de la convention » (par. 42‑50), elle se contente de reproduire
                 le libellé de ses dispositions, sans tenter d’analyser la raison d’être de cet
                 instrument, telle que reflétée dans son préambule. Elle se borne à ce com-
                 mentaire laconique : « Du fait des fonctions conférées à [la commission
                 baleinière internationale], la convention est un instrument en constante
                 évolution » (arrêt, par. 45 ; les italiques sont de moi), mais ne précise pas
                 les conséquences qu’elle en tire. Or, tout accord international est suscep-
                 tible d’évoluer dans la mesure où il peut être modifié si les parties s’en-
                 tendent à cet effet. Que la commission soit habilitée à apporter des
                 modifications au règlement, lequel fait partie intégrante de la convention,
                 modifications qui peuvent, en l’absence d’objection de la part des Etats
                 parties, leur devenir opposables, et que la commission ait ainsi modifié le
                 règlement à maintes reprises, ne prouve pas en soi que la convention soit
                 « en constante évolution » en tant que telle. La convention n’est pas, par
                 nature, un instrument malléable sur le plan juridique, censé évoluer au gré
                 des mutations socio‑économiques.

                                                                                             82




8 CIJ1062.indb 293                                                                                 18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. diss. owada)           305

                     III. Les caractéristiques essentielles du régime de réglementation
                                       mis en place par la convention

                   13. Pour bien comprendre les caractéristiques essentielles du régime
                 établi par la convention, il convient d’analyser plus en détail l’économie
                 générale de cet instrument. Celle‑ci peut globalement se résumer comme
                 suit :
                 1) les gouvernements contractants ont créé une commission baleinière
                    internationale (ci‑après la « commission » ou la « CBI ») en tant qu’or-
                    gane exécutif (art. III). La commission peut prendre des décisions à la
                    majorité des trois quarts, si les modifications prévues à l’article V sont
                    nécessaires ;
                 2) aux termes de l’article V, la commission peut modifier les dispositions
                    du règlement qui est annexé à la convention et en fait partie intégrante
                    (art. premier) en adoptant des dispositions au sujet de la conservation
                    et de l’utilisation des ressources baleinières (art. V, par. 1), sous réserve,
                    notamment, que ces modifications du règlement a) s’inspirent de la
                    nécessité d’atteindre les objectifs et les buts de la convention et d’assu-
                    rer la conservation, le développement et l’utilisation optimale des res-
                    sources baleinières ; b) se fondent sur des données scientifiques ; et
                    c) tiennent compte des intérêts des consommateurs de produits tirés
                    de la baleine et des intérêts de l’industrie baleinière (art. V, par. 2).
                    Chacune de ces modifications entre en vigueur à l’égard de tous les
                    gouvernements contractants qui n’ont pas présenté d’objection, cepen-
                    dant que, à l’égard d’un gouvernement qui en a présenté, elle n’entre
                    en vigueur qu’après le retrait de l’objection (art. V, par. 3) ;
                 3) la commission peut également formuler, à l’intention de l’un quel-
                    conque ou de tous les gouvernements contractants, des recommanda-
                    tions à propos de questions ayant trait soit aux baleines et à la chasse
                    à la baleine, soit aux objectifs et aux buts de la convention (art. VI) ;
                 4) nonobstant toute disposition contraire de la convention, un gouverne-
                    ment contractant peut accorder à l’un quelconque de ses ressortissants
                    un permis spécial autorisant l’intéressé à tuer, capturer et traiter des
                    baleines en vue de recherches scientifiques sous réserve de restrictions
                    concernant le nombre de ces baleines et de telles autres conditions que
                    le gouvernement en question jugera opportunes, les baleines pouvant,
                    dans ce cas, être tuées, capturées ou traitées conformément aux prévi-
                    sions de l’article VIII sans qu’il y ait lieu de se conformer aux autres
                    dispositions de la convention (art. VIII, par. 1).
                   14. Il semble légitime de conclure de ce bref aperçu que, concernant la
                 réglementation de la question des baleines et de la chasse à la baleine, la
                 convention a établi un régime se suffisant à lui‑même — assez comparable
                 à celui d’une organisation intergouvernementale internationale dotée de
                 sa propre autonomie administrative et d’un mécanisme de contrôle cou-
                 vrant les questions relevant de sa compétence. Néanmoins, il va sans dire
                 qu’un tel système laissant leur autonomie aux parties, bien qu’établi

                                                                                               83




8 CIJ1062.indb 295                                                                                   18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)           306

                 inter se, ne peut échapper au contrôle judiciaire de la Cour, au vu du
                 pouvoir conféré à celle‑ci d’interpréter et d’appliquer la convention por-
                 tant création de ce système.
                    15. Dans le cadre de ce régime autonome, la commission n’a pas le
                 pouvoir de prendre à la majorité des décisions qui puissent s’imposer
                 automatiquement aux parties contractantes, si ce n’est en vertu d’une
                 forme de consentement telle que spécifiée au paragraphe 3 de l’ar-
                 ticle V. Toujours dans le cadre de ce régime de réglementation créé par les
                 parties, aucune modification du règlement n’entre en vigueur à l’égard
                 d’une partie contractante si celle‑ci y a formulé une objection, aucune
                 recommandation adoptée par la commission ne pouvant par ailleurs
                 acquérir force contraignante à l’égard d’une partie contractante.
                    16. A la suite de la réunion tenue en 1982 par la CBI, marquée par
                 l’adoption d’une modification du paragraphe 10 du règlement proposée
                 par les Seychelles et appuyée, entre autres Etats membres, par l’Australie,
                 dont l’effet était d’interdire la chasse commerciale de toutes les espèces à
                 compter de la saison de chasse 1985-1986, le Japon a bien exercé son droit
                 d’objection prévu à l’article V, avant de retirer son objection sous la pres-
                 sion des Etats‑Unis. Accepter l’argument avancé par le demandeur et
                 développé plus avant par l’Etat intervenant, faisant valoir l’évolution
                 qu’aurait connue la convention au cours de ces soixante dernières années
                 à mesure que se modifiait la perception de la question des baleines et de
                 la chasse à la baleine, et que se renforçait, au sein de la communauté, le
                 sentiment de la nécessité d’assurer la préservation des baleines en tant
                 qu’espèces revêtant une valeur particulière, reviendrait semble‑t‑il à chan-
                 ger la règle du jeu fixée par la convention et acceptée par les parties
                 contractantes en 1946. (L’argument serait qualitativement différent, s’il
                 s’agissait de montrer, sur la base de données scientifiques, qu’une exploi-
                 tation excessive serait en train de mener à un épuisement des stocks de
                 baleines lourd de conséquences, voire à l’extinction d’espèces données, et
                 que, pour cette raison, des mesures préventives s’imposeraient à titre de
                 précaution — un argument qui relèverait à bon droit du champ de la
                 convention. Toutefois, il me semble qu’aucun argument de cette nature
                 n’a sérieusement été plaidé par le demandeur, preuve scientifique crédible
                 à l’appui, en la présente espèce.)
                    17. Le défendeur soutient que, face à la situation créée par l’adoption
                 d’un moratoire sur la chasse à la baleine à des fins commerciales, il s’est
                 vu contraint de présenter un programme d’activités menées à des fins de
                 recherche scientifique pour pouvoir recueillir et soumettre à l’examen de
                 la commission (ou de son comité scientifique) des données scientifiques
                 destinées à permettre à cette dernière de lever ou de reconsidérer le mora-
                 toire qui, théoriquement, était une mesure temporaire et sujette à réexa-
                 men. En effet, il avait expressément été précisé que la disposition fixant à
                 zéro le nombre maximal de captures « sera[it] régulièrement soumise à un
                 examen fondé sur les meilleurs avis scientifiques et [que], d’ici 1990 au
                 plus tard, la commission procédera[it] à une évaluation exhaustive des
                 effets de cette mesure sur les populations de baleines et envisagera[it] le

                                                                                           84




8 CIJ1062.indb 297                                                                               18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)            307

                 cas échéant de modifier cette disposition pour fixer d’autres limites de
                 capture » (règlement, par. 10 e)). Il semble dès lors difficile de trouver à
                 redire à la démarche adoptée par le défendeur.
                   18. Indépendamment de ce que l’on peut penser de cet argument du
                 défendeur, il convient de relever que la convention dispose que
                     1) « [l]es modifications [du règlement] … devront s’inspirer de la
                        nécessité d’atteindre les objectifs et les buts de la convention et
                        d’assurer la conservation, le développement et l’utilisation optimale
                        des ressources baleinières » ; [et] « se fonder sur des données scien-
                        tifiques [et]
                     2) « chaque gouvernement contractant pourra accorder à l’un quel-
                        conque de ses ressortissants un permis spécial autorisant l’intéressé
                        à tuer, capturer et traiter des baleines en vue de recherches scien-
                        tifiques » (art. V, par. 2, et art. VIII, par. 1).
                 En ce sens, les activités entreprises par le défendeur dans le cadre de
                 JARPA et de JARPA II doivent à première vue être considérées comme
                 conformes à la convention et à son règlement revisé, y compris son para-
                 graphe 10 e).
                   Toute la question de la licéité des activités de chasse à la baleine menées
                 par le Japon au titre de JARPA, puis de JARPA II, se résume donc à
                 savoir si les activités entreprises par le défendeur entrent ou non dans la
                 catégorie des activités menées « en vue de recherches scientifiques » au
                 sens de l’article VIII de la convention.


                                   IV. Interprétation de l’article VIII

                    19. La convention a ceci de fondamental, ainsi qu’il a déjà été indiqué,
                 que les parties contractantes ont créé un régime qui se suffit à lui-même
                 pour réglementer la question des baleines et de la chasse à la baleine. La
                 clause figurant à l’article VIII de la convention est, à mon avis, un élément
                 important de ce régime de réglementation. En ce sens, il serait erroné de
                 qualifier de simple exception à celui-ci — plus exactement d’exception
                 reconnue eu égard à la notion traditionnelle de droit souverain de se livrer
                 à la chasse à la baleine en vertu de la liberté de pêcher en haute mer — le
                 pouvoir conféré à une partie contractante d’accorder des permis spéciaux
                 à ses ressortissants pour « tuer, capturer et traiter des baleines en vue de
                 recherches scientifiques » (convention, art. VIII, par. 1). La partie contrac-
                 tante jouissant d’une telle prérogative aux termes de l’article VIII a en fait
                 un rôle important à jouer dans le cadre de ce régime, en tant qu’elle
                 recueille des éléments et des données scientifiques susceptibles de contri­
                 buer à la réalisation des objectifs et des buts de la convention, dont la
                 nouvelle procédure de gestion (New Management Procedure ou « NMP »)
                 ou la procédure de gestion revisée (Revised Management Procedure ou
                 « RMP ») envisagées au sein de la CBI aux fins d’assurer une gestion
                 méthodique des stocks de baleines. C’est pourquoi l’Etat en question,

                                                                                            85




8 CIJ1062.indb 299                                                                                18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)            308

                 auquel la convention confère le pouvoir discrétionnaire de décider du type
                 de recherches scientifiques qu’il entend mener à bien et des modalités de
                 cette recherche, sera ensuite soumis au contrôle de son organe exécutif, la
                 CBI et, plus particulièrement de son émanation scientifique, le comité scien­
                 tifique qui formuleront un avis critique. Tels sont les organes auxquels
                 il revient, dans le cadre de ce régime de réglementation, de mener à bien le
                 processus d’examen et d’analyse critique de ces activités, en vue de réaliser
                 l’objet et le but de la convention sur la base d’une évaluation scientifique.
                 Relevons que ne figure, ni à l’article VIII ni ailleurs dans la convention,
                 aucune disposition qui permette à la CBI ou à son comité scientifique de
                 restreindre concrètement, sur le plan juridique, l’exercice de cette préroga-
                 tive qu’a la partie contractante d’accorder des permis spéciaux, sauf que les
                 permis spéciaux ne peuvent être accordés qu’« en vue de recherches scien-
                 tifiques » et qu’ils sont subordonnés « aux restrictions en ce qui concerne le
                 nombre et à telles autres conditions que le gouvernement contractant
                 jug[e] opportunes » (convention, art. VIII, par. 1). En d’autres termes,
                 en vertu du régime de réglementation établi par la convention, la décision
                 de savoir en quoi doivent consister les composantes d’une recherche scien-
                 tifique ou comment cette recherche doit être conçue et mise en œuvre dans
                 une situation donnée relève, au premier chef, du pouvoir discrétionnaire
                 du gouvernement qui délivre le permis. Le gouvernement contractant a
                 l’obligation d’exercer ce pouvoir de bonne foi, uniquement aux fins de la
                 recherche scientifique, et d’accepter de rendre ensuite compte de ses activi-
                 tés de recherche scientifique devant les organes exécutifs de la convention,
                 à savoir la commission et le comité scientifique. Ces derniers ont la respon-
                 sabilité, en procédant à un examen et en formulant des avis critiques d’un
                 point de vue scientifique, de s’assurer que l’Etat concerné s’acquitte bien
                 de son obligation.
                    20. Comme je l’ai déjà indiqué, cela ne signifie pas que la Cour, en sa
                 qualité d’institution judiciaire chargée d’interpréter et d’appliquer les dis-
                 positions de la convention, et tout en ayant dûment égard à l’autonomie
                 interne de la convention, n’a aucun rôle à jouer d’un bout à l’autre de ce
                 processus. De par sa fonction d’instance judiciaire, la Cour a le pouvoir
                 d’interpréter et d’appliquer les dispositions de la convention d’un point
                 de vue juridique. Cependant, compte tenu de la nature et des caractéris-
                 tiques propres au cadre réglementaire créé par la convention, force lui
                 est ­d’­exercer ce pouvoir avec circonspection, dans la mesure où sont en
                 jeu : a) l’application de ce cadre réglementaire ; et b) la tâche de nature
                 technico‑scientifique assignée par la convention au comité scientifique,
                 consistant à évaluer le bien‑fondé de la recherche scientifique.

                    21. S’agissant du premier aspect du problème, relatif à l’application
                 du cadre réglementaire créé par la convention (point a), par. 20, ci-­
                 dessus), la bonne foi de l’Etat contractant, qui est partie prenante à ce
                 régime, doit nécessairement être présumée. La fonction de la Cour
                 consiste à cet égard à s’assurer que l’Etat en question poursuit ses activi-
                 tés en toute bonne foi et, conformément aux exigences du régime de régle-

                                                                                            86




8 CIJ1062.indb 301                                                                                18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)             309

                 mentation, qu’il le fait dans le cadre de recherches scientifiques devant
                 permettre d’obtenir des résultats susceptibles de contribuer à la réalisa-
                 tion de l’objet et du but de la convention. En revanche, les modalités
                 concrètes des activités de recherche scientifique que mènera l’Etat en
                 question, et notamment la conception et les modalités d’exécution du pro-
                 gramme, constituent par nature des questions qui ne sont pas de son res-
                 sort. L’article VIII reconnaît expressément que c’est au gouvernement
                 contractant qu’il incombe au premier chef d’en décider, en tant qu’il dis-
                 pose que,
                      « [n]onobstant toute disposition contraire de la … convention,
                      chaque gouvernement contractant pourra accorder … un permis spé-
                      cial … subordonn[ant] cette autorisation aux restrictions en ce qui
                      concerne le nombre et à telles autres conditions que le gouvernement
                      contractant jugera opportunes » (convention, art. VIII, par. 1).
                 Il accorde ainsi clairement à l’Etat en question le pouvoir, prima facie, de
                 déterminer les modalités concrètes des activités de recherche qu’il s’agit
                 d’entreprendre au titre de l’article VIII, même si, en vertu de ce régime de
                 réglementation, les modalités ainsi fixées par l’Etat en question seront
                 soumises à une évaluation de la CBI et de son comité scientifique dans le
                 cadre du processus d’examen.
                    22. Les allégations du demandeur selon lesquelles les activités de chasse
                 en cause ont été conçues et mises en œuvre sous couvert de recherche
                 scientifique, mais à des fins autres, ne peuvent donc pas être retenues sur
                 la base de simples présomptions, mais demandent à être établies par de
                 solides éléments de preuve ne laissant aucun doute sur le fait que l’Etat en
                 question a agi de mauvaise foi. Le bien‑fondé d’accusations d’une telle
                 gravité, explicitement ou implicitement portées à l’encontre d’un Etat
                 souverain, ne peut jamais se présumer, et ne saurait être admis par la
                 Cour à moins d’avoir pu être établi par le demandeur sur la base d’élé-
                 ments de preuve déterminants et incontestables. Il s’agit là d’un principe
                 établi en droit international (voir, par exemple, l’affaire du Lac Lanoux
                 (France c. Espagne), Recueil des sentences arbitrales (RSA), vol. XII,
                 p. 281). Les visées subsidiaires de telle ou telle partie prenante, quelle que
                 puisse être sa position, ne doivent pas, en principe, être considérées
                 comme pertinentes, à moins que des éléments de preuve ne permettent
                 d’établir avec certitude qu’elles ont joué un rôle décisif dans la conception
                 et le lancement des programmes, et constituent la véritable source juri-
                 dique (fons et origo) des activités entreprises.
                    23. S’agissant du second aspect du problème, relatif à la question de
                 savoir ce que recouvrent des activités menées « en vue de recherches scien-
                 tifiques » (point b), par. 20, ci‑dessus), je ne souscris pas à la logique sui-
                 vie par la Cour dans son arrêt, qui distingue la « recherche scientifique »
                 en tant que telle des activités menées « en vue de recherches scientifiques »
                 (arrêt, par. 70-71). Certes, après avoir longuement cherché (ibid., par. 73-86)
                 à définir ce qui constitue la « recherche scientifique », la Cour semble avoir
                 fini par renoncer, rejetant les critères avancés par le demandeur sur la

                                                                                             87




8 CIJ1062.indb 303                                                                                 18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)             310

                 base de l’exposé de son expert. Néanmoins, elle semble s’être appesantie
                 sur cette distinction entre « recherche scientifique » et activités menées « en
                 vue de recherches scientifiques » dans le dessein d’établir qu’une activité
                 pouvant contenir des éléments de « recherche scientifique » ne pouvait
                 automatiquement être réputée constituer une activité menée « en vue de
                 recherches scientifiques ». Or, pour moi, cette distinction est si artificielle
                 qu’elle ne peut s’appliquer de manière réaliste à une situation concrète.
                 La Cour aurait dû s’en tenir à la seule question de savoir ce que recouvrent
                 des activités menées « en vue de recherches scientifiques », selon le sens
                 naturel et ordinaire de cette expression.
                    24. Or, quant à cette dernière question, force est d’admettre en toute
                 franchise que la Cour, en tant qu’instance judiciaire, n’est pas profession-
                 nellement qualifiée pour y apporter une réponse qui soit scientifiquement
                 pertinente, et ne devrait pas prétendre être en mesure de le faire, bien
                 qu’elle puisse à bon droit et utilement avancer, sur tel ou tel aspect de
                 cette notion, des éléments propres à en faciliter l’analyse juridique.
                    25. Savoir en quoi consiste la « recherche scientifique » est une question
                 sur laquelle les scientifiques eux-mêmes sont divisés et ne parviennent pas
                 à un consensus. Les quatre critères avancés par l’un des experts ayant
                 déposé devant la Cour et sur lesquels s’est appuyé le demandeur n’ont
                 pas, dans le présent arrêt, été jugés pouvoir constituer l’aune à laquelle
                 devait être tranchée la question de savoir si les activités menées par le
                 défendeur dans le cadre de JARPA/JARPA II l’étaient à des fins de
                 recherche scientifique. Pourtant, lorsqu’elle applique comme critère d’exa-
                 men la notion de caractère objectivement raisonnable, la Cour se livre de
                 fait à une « évaluation scientifique » de plusieurs aspects fondamentaux
                 des activités menées dans le cadre de JARPA/JARPA II, pour conclure
                 en définitive que ces activités ne répondent pas aux critères requis pour
                 être qualifiées d’activités « en vue de recherches scientifiques », car, selon
                 sa propre analyse scientifique, elles ne peuvent être considérées comme
                 objectivement raisonnables. Comme il ressort clairement de l’arrêt, la
                 Cour se livre à sa propre analyse de fond sous couvert de déterminer
                 objectivement si ces activités sont raisonnables. Se pose toutefois alors
                 immédiatement la question suivante : « sous quel angle ce caractère rai-
                 sonnable doit-il être apprécié ? » — est‑ce dans une optique juridique ou
                 scientifique que la Cour entend se placer ? Dans le premier cas, la situa-
                 tion est claire, et ce, d’après la convention elle‑même, qui, en tout état de
                 cause sur le plan juridique, laisse au premier chef à l’Etat partie entrepre-
                 nant la recherche le soin de procéder à une appréciation de bonne foi.
                 Dans le second, en revanche, la Cour n’est absolument pas en mesure
                 d’établir si telles ou telles activités sont objectivement raisonnables, d’un
                 point de vue scientifique, sauf à se livrer à un examen et à une analyse
                 technico‑scientifique de la conception et de la mise en œuvre de JARPA/
                 JARPA II, ce qui n’est pas du tout de son ressort et dont elle doit se gar-
                 der. Voilà l’autre raison pour laquelle la Cour ne doit pas s’engager dans
                 cette voie. J’y reviendrai dans les sections suivantes, qui seront consacrées
                 à la portée de l’examen et au critère retenu pour s’y livrer.

                                                                                             88




8 CIJ1062.indb 305                                                                                 18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. owada)               311

                                   V. La portée de l’examen de la Cour

                    26. La structure de la convention, telle qu’interprétée à la lumière de
                 son objet et de son but, fait apparaître que les parties contractantes recon-
                 naissent expressément la nécessité et l’importance de la recherche scien­
                 tifique pour le fonctionnement d’un « système de réglementation inter­
                 nationale de la chasse à la baleine qui soit de nature à assurer d’une
                 manière appropriée et efficace la conservation et l’accroissement des peu-
                 plements baleiniers » (préambule, alinéa 7), tel qu’établi par la convention,
                 dont le but est d’« assurer la conservation appropriée des stocks de baleine
                 et … ainsi [de] donner à l’industrie baleinière la possibilité de se dévelop-
                 per d’une manière méthodique » (ibid., alinéa 8). Voilà pourquoi les parti-
                 cipants à la conférence qui a donné naissance à la convention de 1946 ont
                 souligné l’importance cruciale de la recherche scientifique réalisée par des
                 organisations scientifiques menant des études sur les cétacés. A cet égard,
                 la déclaration du président de la conférence internationale sur la chasse à
                 la baleine (IWC) est particulièrement pertinente. Elle se lit comme suit :
                         « [I]l n’est pas dans notre idée ou notre intention [celles des parties
                      contractantes] que la présente commission [à savoir la CBI] usurpe
                      l’une quelconque des anciennes prérogatives … des diverses organi-
                      sations scientifiques qui ont mené des recherches sur les baleines …
                      Nous sommes pour l’essentiel dépendants des informations factuelles
                      et du travail de leurs équipes … [N]ous devons garder à l’esprit tout
                      ce que nous devons à ces organisations de recherche. » (Procès‑verbal
                      de la 3e séance, IWC/20, p. 11, par. 117.)
                 Si le paragraphe 1 de l’article VIII reproduisait le libellé de l’article X de
                 l’accord international pour la réglementation de la chasse à la baleine de
                 1937, le président faisait remarquer que la formule « « chaque gouvernement
                 ­contractant devra porter à la connaissance de la commission toutes les auto-
                  risations de cette nature qu’il aura accordées » [était] nouvelle » et que « la
                   suite de l’article VIII soulign[ait] l’importance de la recherche scientifique et
                   encourag[eait] la diffusion des informations que celle‑ci permet[tait]
                   d’obtenir » (procès‑verbal de la 7e séance, IWC/32, p. 23, par. 322‑323).
                     27. Cette citation montre bien que, lorsqu’elles se sont accordées sur le
                  libellé de l’article VIII, les parties contractantes entendaient se réserver le
                  droit de délivrer à leurs ressortissants des permis spéciaux autorisant la
                  chasse à la baleine en vue de recherches scientifiques. Il s’agit là d’une
                  prérogative que l’article VIII de la convention confère effectivement aux
                  gouvernements contractants, lesquels peuvent délivrer de tels permis sans
                  devoir au préalable consulter la CBI ou son comité scientifique, ni re­
                  cueillir leur approbation. C’est ce qu’illustre clairement le rejet d’une
                  contre‑proposition avancée pendant le processus rédactionnel par l’un des
                  délégués, qui tendait à « exiger que les gouvernements contractants ne
                  délivrent ces dispenses qu’après avoir consulté la commission, et non
                  ­
                  ­indépendamment d’elle » (procès‑verbal de la 3e séance, IWC/20, p. 11,
                 par. 115 ; les italiques sont de moi).

                                                                                                 89




8 CIJ1062.indb 307                                                                                     18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. owada)             312

                    28. Le gouvernement contractant ne jouit pas pour autant d’une
                 entière discrétion dans l’exercice de sa liberté souveraine de délivrer des
                 permis spéciaux. La prérogative qui lui est reconnue en vertu de l’ar-
                 ticle VIII l’est dans le cadre de la convention, et plus précisément du
                 régime de réglementation établi par celle‑ci. Si l’appréciation de la validité
                 scientifique d’activités de recherche telles que celles menées dans le cadre
                 du programme JARPA/JARPA II, y compris l’évaluation scientifique de
                 leur conception et de leur mise en œuvre au regard des buts visés par la
                 convention, est un aspect qui a été expressément assigné aux organes de
                 la convention, en particulier la CBI et son comité scientifique, il est
                 d’autres aspects de ce processus qui relèvent de l’analyse juridique de la
                 Cour, dans l’exercice du pouvoir de contrôle qui lui a été reconnu aux fins
                 d’interpréter et d’appliquer la convention.
                    Dans ce contexte bien circonscrit, le rôle de la Cour consiste à déter-
                 miner d’un point de vue juridique si les procédures expressément établies
                 dans le cadre du régime institué par la convention (à savoir les obligations
                 de nature procédurale imposées à la partie contractante en vertu de
                 l’article VIII) sont scrupuleusement observées. Sans se lancer dans une
                 analyse technico‑scientifique de ce que recouvre fondamentalement la
                 notion de recherche scientifique, ni se livrer à une évaluation concrète
                 de chaque aspect des activités en cause — tâche qui incombe au comité
                 scientifique —, il est également loisible à la Cour de vérifier si les activités
                 en question peuvent être considérées comme répondant à la notion de
                 « recherches scientifiques » généralement admise (en référence à l’obligation
                 de fond conférée à l’Etat contractant par l’article VIII). Pour ce faire, la
                 Cour doit tout d’abord déterminer le critère d’examen à appliquer.


                                     VI. Question du critère d’examen

                   29. En définissant le critère d’examen, la Cour, dans l’arrêt, résume les
                 positions des Parties de la manière suivante. Elle décrit d’abord ainsi celle
                 du demandeur :
                         « Selon [l’Australie], le pouvoir de contrôle de la Cour ne devrait pas
                      se limiter à s’assurer de la bonne foi de l’Etat ayant délivré le permis,
                      qui bénéficierait d’une forte présomption favorable, sous peine de pri-
                      ver d’effet le régime multilatéral établi par la convention aux fins de la
                      gestion collective d’une ressource commune. L’Australie prie instam-
                      ment la Cour, aux fins de déterminer si un permis spécial a été délivré
                      en vue de recherches scientifiques, de prendre en considération des élé-
                      ments objectifs ; elle se réfère en particulier à « la conception du pro-
                      gramme de chasse [à la baleine] et [aux] modalités de son exécution,
                      ainsi qu’[aux] résultats éventuellement obtenus ». » (Arrêt, par. 63.)
                   30. La Cour met ensuite en regard cette déclaration du demandeur et
                 un passage de la plaidoirie du défendeur censé représenter la position de
                 celui‑ci. Ce passage est le suivant :

                                                                                              90




8 CIJ1062.indb 309                                                                                  18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)              313

                        « Le Japon est d’accord avec l’Australie et la Nouvelle‑Zélande
                     pour estimer que la question à se poser est celle de savoir si la déci-
                     sion prise par un Etat est objectivement raisonnable ou « étayée par
                     un raisonnement cohérent et des preuves scientifiques dignes de foi et
                     est, en ce sens, objectivement justifiable ». » (Arrêt, par. 66.)
                   31. Sur la base de ces deux déclarations des Parties, la Cour formule sa
                 propre conclusion sur la question du critère d’examen, dans les termes
                 suivants :
                        « Lorsqu’elle se penchera sur la question de la délivrance d’un permis
                     spécial autorisant la mise à mort, la capture et le traitement de baleines,
                     la Cour examinera, en premier lieu, si le programme dans le cadre duquel
                     se déroulent ces activités comporte des recherches scientifiques. Elle éta-
                     blira, en second lieu, si les baleines mises à mort, capturées et traitées le
                     sont « en vue de » recherches scientifiques, en examinant si, en ce qui
                     concerne le recours à des méthodes létales, la conception et la mise en
                     œuvre du programme sont raisonnables au regard de ses objectifs décla-
                     rés. Ce critère d’examen revêt un caractère objectif. » (Ibid., par. 67.)
                    32. Or, force est de constater que la Cour emprunte un raccourci
                 logique lorsqu’elle prétend tirer de ce qu’elle présente aux paragraphes 63
                 et 66 des motifs comme les positions respectives des Parties la conclusion
                 précitée sur la question du critère d’examen. Elle semble se ranger aux
                 vues de l’une des Parties, sans faire le moindre cas du clivage existant
                 entre les deux Etats sur la question de la portée de l’examen et du critère
                 d’examen à appliquer, et sans aucune autre explication. Lorsque, au para-
                 graphe 67, elle annonce, pour ainsi dire ex abrupto et ex cathedra, qu’elle
                 examinera « si, en ce qui concerne le recours à des méthodes létales, la
                 conception et la mise en œuvre du programme sont raisonnables », elle
                 reprend de fait la formulation avancée par le demandeur à propos de la
                 portée de l’examen de la Cour en l’associant au critère d’examen préten-
                 dument admis par le défendeur, comme si les Parties avaient reconnu
                 pouvoir s’entendre sur l’application de ce critère du caractère objective-
                 ment raisonnable à propos de la portée globale de l’examen alors que, en
                 réalité, l’une de leurs divergences profondes tenait à ce point particulier.
                 Je me dois de relever que, ce faisant, elle dénature totalement les aspects
                 dont les Parties étaient prêtes à admettre qu’ils faisaient l’unanimité entre
                 elles s’agissant de la portée de l’examen et du critère à appliquer à cet
                 égard dans le présent contexte.


                    En décidant, pour une raison qui par ailleurs demeure inexpliquée, que
                 c’est le caractère objectivement raisonnable qui constitue le critère à
                 appliquer, la Cour introduit un élément entièrement nouveau — celui de
                 la « conception et [de] la mise en œuvre » du programme de chasse à la
                 baleine (ibid., par. 67), qui renvoie à la portée de son examen. Or, s’il
                 s’agit là d’un élément que le demandeur a tenu à inclure à l’appui de son

                                                                                               91




8 CIJ1062.indb 311                                                                                   18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)            314

                 argumentation, il n’est nullement précisé dans l’arrêt en quoi il serait
                 ­légitime ou approprié pour la Cour d’étendre la portée de son examen à
                  l’analyse de ces aspects du programme JARPA II ayant trait au fond.

                    33. A l’examen attentif des arguments développés en l’espèce par les Par-
                 ties dans leurs écritures et à l’audience, il apparaît que le critère d’examen
                 retenu trouverait son origine dans la jurisprudence de l’organe d’appel de
                 l’Organisation mondiale du commerce (OMC), qui a eu à connaître d’un
                 certain nombre d’affaires impliquant un contrôle judiciaire de décisions sou-
                 veraines prises par des Etats membres sur des questions scientifiques contro-
                 versées, ainsi que l’a relevé l’une des Parties lors de la procédure écrite.
                    34. Or, lorsque l’on examine de plus près, et en les replaçant dans leur
                 contexte, les extraits de la jurisprudence de l’organe d’appel de l’OMC qui
                 ont été cités, il apparaît clairement que la formule fort générale mettant en
                 avant ce critère trouve son origine dans le raisonnement très approfondi de
                 l’organe d’appel quant à la ligne de démarcation qu’il convient de tracer
                 entre science et droit lorsque le contrôle judiciaire concerne une situation
                 où les juristes ne sont pas en mesure de s’appuyer sur un point de vue fai-
                 sant clairement consensus, ou du moins majoritaire, dans la communauté
                 scientifique. Le raisonnement suivi dans la décision rendue par l’organe
                 d’appel de l’OMC dans la dernière phase de l’affaire Etats‑Unis — Maintien
                 de la suspension d’obligations dans le différend CE-Hormones (ci‑après le
                 différend « CE-Hormones ») l’illustre bien. Or, selon moi, dans son arrêt, la
                 Cour reprend cette formule magique du caractère objectivement raison-
                 nable en la coupant de son contexte, pour en faire une application quelque
                 peu mécanique aux fins de l’espèce, sans prendre en compte comme il se
                 devrait le cadre dans lequel ce critère d’examen a été appliqué.
                    35. Le défendeur a tenté de clarifier sa position sur la question du cri-
                 tère d’examen en expliquant ainsi de quelle manière la notion de caractère
                 objectivement raisonnable pourrait trouver à s’appliquer en l’espèce :
                       « La Cour peut effectivement se demander si un Etat pourrait rai-
                     sonnablement considérer qu’il s’agit d’une investigation scientifique
                     correctement articulée. Mais, de la même façon qu’elle ne peut pas
                     décider ce qui est de l’« art » et ce qui n’en est pas, elle ne peut impo-
                     ser une distinction entre science et non‑science. Selon le Japon, la
                     question qu’il convient de poser est la suivante : un Etat peut‑il raison-
                     nablement considérer qu’il s’agit de recherche scientifique ?
                       Voilà pourquoi le Japon s’accorde avec l’Australie et la Nouvelle-
                     Zélande pour dire que la question à poser est celle de savoir si la
                     décision prise par un Etat est objectivement raisonnable, ou « étayée par
                     un raisonnement cohérent et …, en ce sens, objectivement justifiable ». »
                     (CR 2013/22, p. 60, par. 20‑21 (Lowe) ; les italiques sont de moi.)
                   Le défendeur reprend ici mot pour mot un extrait de la décision rendue
                 par l’organe d’appel dans la dernière phase de l’affaire CE-Hormones.
                 D’où l’importance d’analyser cet extrait dans son contexte précis.


                                                                                            92




8 CIJ1062.indb 313                                                                                18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)            315

                   36. La décision, reproduite dans le rapport final du 16 octobre 2008,
                 par laquelle, après l’avoir examinée, l’organe d’appel de l’OMC a annulé
                 celle du groupe spécial de règlement des différends, se lit ainsi :
                        « [E]n ce qui concerne l’établissement des faits par les groupes spé-
                     ciaux [de l’OMC], le critère applicable n’[est] « ni l’examen de novo
                     proprement dit, ni la « déférence totale », mais « l’évaluation objec-
                     tive des faits »…
                        C’est la tâche du membre de l’OMC d’effectuer l’évaluation des
                     risques. La tâche du groupe spécial est d’examiner cette évaluation
                     des risques. [Dès lors qu’]un groupe spécial [irait] au‑delà de ce man-
                     dat limité et agi[rait] en tant qu’[évaluateur] des risques, il substitue-
                     rait son propre jugement scientifique à celui du responsable de
                     l’évaluation des risques et ferait un examen de novo et, par consé-
                     quent, outrepasserait ses fonctions au titre de l’article 11 du [mémo-
                     randum d’accord sur le règlement des différends]. En conséquence, le
                     pouvoir … d’examen d’un groupe spécial [autorise celui‑ci] non pas à
                     déterminer si l’évaluation des risques effectuée par un membre de
                     l’OMC est correcte mais [à] déterminer si cette évaluation des risques
                     est étayée par un raisonnement cohérent et des preuves scientifiques
                     respectables et est, en ce sens, objectivement justifiable. » (WT/DS320/
                     AB/R, p. 246, par. 589‑590 ; les italiques sont de moi.)
                 Nous avons là un exposé détaillé de la raison d’être essentielle du critère
                 d’examen mis au point dans la jurisprudence que cite le défendeur lorsqu’il
                 se déclare d’accord pour retenir celui du caractère objectivement raison-
                 nable. L’organe d’appel prend bien soin de préciser qu’« un groupe spé-
                 cial ne peut pas [faire appel aux] experts pour aller au‑delà de son mandat
                 limité en matière d’examen » mais
                     « peut demander [leur] aide afin d’identifier le fondement scientifique
                     de la mesure … et de vérifier que ce fondement provient d’une
                     source compétente et respectée, [et ce,] qu’il représente des opinions
                     scientifiques minoritaires ou majoritaires » (ibid., p. 247, par. 592).

                    37. En dépit des différences que présentent ces deux affaires — l’une
                 portée devant l’organe d’appel de l’OMC, l’autre devant la CIJ — en ce
                 qui concerne le droit applicable, la nature de la question en jeu et le
                 contexte de la genèse du différend, et nonobstant cette évidence qu’une
                 décision de l’OMC ne saurait en aucun cas servir de précédent au cas d’es-
                 pèce, il n’en existe pas moins entre elles un élément commun dont la Cour
                 peut tenir compte. Il réside en ceci que, lorsqu’une institution judiciaire se
                 livre à une évaluation juridique d’une question scientifique sur laquelle les
                 scientifiques eux‑mêmes sont divisés, son pouvoir se trouve intrinsèque-
                 ment limité, et elle doit se garder d’outrepasser la compétence qui lui est
                 reconnue en matière d’administration du droit en se fourvoyant dans un
                 domaine allant au‑delà de la fonction bien circonscrite qui est la sienne.
                 Ainsi, si l’organe judiciaire en cause était chargé d’examiner l’évaluation

                                                                                            93




8 CIJ1062.indb 315                                                                                18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)           316

                 des risques effectuée par l’Etat membre habilité à y procéder et que, pour
                 reprendre l’expression employée dans la jurisprudence de l’OMC, il allait
                     « au‑delà de ce mandat limité et agi[ssait] en tant qu’[évaluateur] des
                     risques, il substituerait son propre jugement scientifique à celui du
                     responsable de l’évaluation des risques et ferait un examen de novo
                     et, par conséquent, outrepasserait ses fonctions » (WT/DS320/AB/R,
                     p. 246, par. 590).
                    Selon moi, c’est dans ce sens et dans ce contexte que la jurisprudence
                 que constitue cette décision de l’OMC peut ici utilement servir de réfé-
                 rence à la Cour, dont la fonction, en l’espèce, n’est pas « de déterminer si
                 l’évaluation … effectuée … est correcte mais de déterminer si cette évalua-
                 tion … est étayée par un raisonnement cohérent et des preuves scienti-
                 fiques respectables et est, en ce sens, objectivement justifiable » (ibid.).

                    38. A mon sens, la Cour s’est ici fourvoyée en sortant de son contexte
                 le critère du caractère objectivement raisonnable pour l’appliquer mécani-
                 quement dans un sens allant à l’encontre de son propos — c’est‑à‑dire
                 pour se livrer à une évaluation de novo des activités du défendeur. Selon
                 la convention, c’est à l’Etat qu’appartient au premier chef le pouvoir de
                 déterminer les modalités d’exécution d’un programme de recherche scien-
                 tifique et de délivrer des permis spéciaux en vue de telles recherches ; ce
                 pouvoir, discrétionnaire, est soumis au processus d’examen et à l’avis cri-
                 tique du comité scientifique de la CBI d’après le cadre réglementaire éta-
                 bli par cet instrument.
                    39. La notion de « caractère raisonnable » apparaît de temps à autre
                 dans la jurisprudence de la Cour. Selon moi, il n’est toutefois ni possible
                 ni utile de tenter de l’ériger en critère général de toute analyse de fond.
                 Nul ne contestera la validité d’une telle notion qui, à l’instar de celle
                 d’« équité », constitue l’un des principes fondamentaux du droit interna-
                 tional, sinon du droit en général, mais son interprétation et son applica-
                 tion concrètes en tant que critère d’examen dépendront entièrement du
                 contexte dans lequel il s’agira d’en faire usage. Il s’agit non pas d’un cri-
                 tère d’analyse de fond, mais de la pierre de touche par laquelle éprouver
                 si une décision ou un acte sont « arbitraires » ou clairement « inoppor-
                 tuns ».
                    Dans l’affaire du Différend relatif à des droits de navigation et droits
                 connexes (Costa Rica c. Nicaragua), la Cour, se référant au grief du
                 demandeur (le Costa Rica) selon lequel le défendeur (le Nicaragua) avait
                 soumis ses droits de navigation sur le fleuve San Juan à des restrictions
                 « déraisonnables », avait précisé comme suit la nature de ce concept :

                        « La Cour note que le Costa Rica, à l’appui de sa thèse selon
                     laquelle l’action du Nicaragua est illicite, avance des éléments de fait
                     visant à en démontrer le caractère déraisonnable en invoquant l’inci-
                     dence prétendument disproportionnée des mesures en question. La

                                                                                           94




8 CIJ1062.indb 317                                                                               18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)             317

                     Cour rappelle que, selon un principe général bien établi, c’est au
                     Costa Rica qu’il incombe d’établir ces éléments (Délimitation mari-
                     time en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
                     p. 86, par. 68, et affaires qui y sont citées). En outre, une juridiction
                     qui examine le caractère raisonnable d’une réglementation doit
                     reconnaître que c’est à l’autorité de réglementation, en l’occurrence à
                     l’Etat qui jouit de la souveraineté sur le fleuve, que revient la responsa-
                     bilité principale d’apprécier la nécessité de réglementer et, en se fon-
                     dant sur sa connaissance de la situation, de retenir à cette fin la mesure
                     qu’il estime la plus appropriée. Il ne suffit pas, pour contester une
                     réglementation, d’affirmer en termes généraux qu’elle est déraison-
                     nable ; pour qu’une juridiction fasse droit à une telle contestation,
                     des faits concrets et spécifiques doivent lui être présentés. »
                     (C.I.J. Recueil 2009, p. 253, par. 101 ; les italiques sont de moi.)
                    40. Le défendeur dans la présente instance se trouve, du point de vue
                 juridique, dans une position similaire à celle du défendeur au regard du
                 traité de 1858 en l’affaire du Différend relatif à des droits de navigation et
                 droits connexes (Costa Rica c. Nicaragua). Le dictum ci‑dessus aurait
                 donc dû être applicable au cas d’espèce.


                         VII. Application du critère d’examen au cas d’espèce

                    41. Ayant ainsi clarifié la portée de l’examen de la Cour, et le critère à
                 appliquer aux fins d’évaluer les activités menées en vertu de l’article VIII
                 dans le cadre de JARPA II, je n’entreprendrai pas de réfuter les conclusions
                 que la Cour a formulées dans l’arrêt sur la base de son analyse de fond de
                 chacun des aspects concrets de la conception et de la mise en œuvre de ce
                 programme, aux fins de déterminer, comme la Cour a cherché à le faire
                 dans la partie 3.B de la section II (arrêt, par. 127‑227), s’ils peuvent être
                 tenus pour objectivement raisonnables. Se livrer à un tel exercice revien-
                 drait selon moi à faire exactement ce dont la Cour aurait dû s’abstenir au
                 regard de la convention, compte tenu de la nature fondamentale de celle‑ci,
                 si manifeste dans son objet et dans son but, et en particulier compte tenu
                 de la structure juridique du régime de réglementation établi en vertu de la
                 convention, et — plus important encore — de la limitation inhérente aux
                 prérogatives de la Cour en tant qu’institution juridique dotée du pouvoir
                 de contrôle a posteriori qui est le sien dans le présent contexte.
                    42. Je voudrais néanmoins appeler l’attention de la Cour sur un point de
                 droit, ayant trait à une question de principe qui intéresse l’ensemble de
                 l’analyse de fond du programme JARPA II à laquelle se livre la Cour dans
                 la partie 3.B. Ma critique porte sur la manière dont la Cour a appliqué dans
                 l’arrêt le critère du caractère objectivement raisonnable aux fins de se pro-
                 noncer sur les activités concrètes menées dans le cadre de JARPA II en
                 vertu de l’article VIII de la convention. Selon moi, le sens naturel et ordi-
                 naire de l’article VIII est clair : c’est au premier chef au gouvernement

                                                                                             95




8 CIJ1062.indb 319                                                                                 18/05/15 09:29

                       chasse à la baleine dans l’antarctique (op. diss. owada)             318

                 contractant qu’il incombe de délivrer des permis spéciaux autorisant à tuer,
                 capturer et traiter des baleines en vue de recherches scientifiques. Il y a dès
                 lors lieu de présumer — c’est là une forte présomption qui peut toutefois
                 être réfutée — que le gouvernement accordant de tels permis aura pris cette
                 décision non seulement de bonne foi, mais également après s’être soigneu-
                 sement assuré que les activités envisagées seraient bien menées en vue de
                 recherches scientifiques. Comme je l’ai maintes fois souligné, la fonction de
                 la Cour, lorsqu’elle se livre à un examen judiciaire de l’exercice d’un pou-
                 voir par un gouvernement contractant, est de déterminer si la décision prise
                 par ce gouvernement revêt un caractère objectivement raisonnable — en
                 d’autres termes, si le programme de recherche est basé sur un raisonnement
                 cohérent et sur des avis respectables d’experts scientifiques spécialistes des
                 baleines, quand bien même ce programme n’emporterait pas l’adhésion de
                 la majorité au sein de la communauté scientifique concernée.
                    43. Mais lorsque la Cour se penche en particulier sur la question des
                 prélèvements létaux de baleines, pivot de l’évaluation à laquelle elle se
                 livre pour déterminer si le programme, dans sa conception et dans sa mise
                 en œuvre, peut être considéré comme objectivement raisonnable, elle
                 semble appliquer le critère retenu d’une façon telle qu’elle met à la charge
                 de la partie délivrant le permis l’obligation de démontrer que le recours à
                 ces prélèvements tel qu’envisagé dans le cadre du programme est d’une
                 ampleur raisonnable et que ce programme peut donc être considéré
                 comme véritablement mené « en vue de recherches scientifiques ».
                    44. Or, imposer à la partie qui délivre les permis spéciaux en vertu des
                 dispositions de la convention des exigences aussi strictes va à l’encontre
                 du sens naturel et ordinaire de l’article VIII, qui reconnaît à la partie
                 contractante le droit inconditionnel d’« accorder … [des] permis spécia[ux]
                 autorisant … à tuer, capturer et traiter des baleines en vue de recherches
                 scientifiques » dans le cadre du régime de réglementation établi en vertu
                 de la convention.
                    45. Dans le contexte du présent différend, et dès lors que l’on applique
                 le critère du caractère objectivement raisonnable à l’aune duquel la Cour,
                 dans son arrêt, entend déterminer si les activités visées ont été menées « en
                 vue de recherches scientifiques », c’est au demandeur et non au défendeur
                 qu’il devrait incomber de prouver, sur la base d’éléments crédibles, que
                 les activités menées par ce dernier dans le cadre de JARPA II ne consti-
                 tuent pas des activités « raisonnables » de recherche scientifique au sens de
                 l’article VIII de la convention, laquelle reconnaît a priori au défendeur le
                 pouvoir de délivrer des permis autorisant des activités en vue de recherches
                 scientifiques. Or, selon moi, le demandeur n’a pas apporté la preuve que
                 les activités menées dans le cadre de JARPA II n’étaient pas des activités
                 scientifiques « raisonnables ».
                    46. Quant à moi, j’estime que les activités menées dans le cadre de
                 JARPA II peuvent être considérées comme « raisonnables » aux fins de la
                 recherche scientifique. Certes, JARPA II est peut-être loin d’être parfait,
                 mais il ressort clairement des éléments de preuve qui ont été présentés à la
                 Cour que ce programme permet d’obtenir sur les petits rorquals certaines

                                                                                             96




8 CIJ1062.indb 321                                                                                 18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. owada)             319

                 informations scientifiques utiles, lesquelles se sont même révélées précieuses
                 pour les travaux du comité scientifique. L’intérêt scientifique que présentent
                 les activités menées dans le cadre de JARPA/JARPA II a ainsi été évoqué
                 par le président du comité scientifique, qui, en 2007, a jugé « [l]a contribution
                 du Japon à la recherche sur les cétacés en Antarctique … considérable, et
                 même cruciale » (contre‑mémoire du Japon, annexe 207, vol. IV, p. 387).
                 Signalons encore qu’un important examen du programme JARPA II devant
                 être réalisé par la CBI dans le courant de l’année (2014), il était prématuré
                 d’en effectuer une évaluation complète (autre raison pour laquelle la Cour
                 n’avait pas à se hâter de se prononcer). Si l’on ne dispose pas encore d’éva-
                 luation spécifique de la contribution que représentent les recherches scienti-
                 fiques entreprises dans le cadre de JARPA II lui‑même, on pouvait lire dans
                 le rapport du groupe de travail intersessions chargé d’examiner les données
                 et les résultats obtenus dans le cadre de JARPA, qui présente bien des simi-
                 litudes avec son successeur, l’appréciation suivante :
                         « Les résultats de JARPA, s’ils ne sont pas nécessaires du point de
                      vue de la RMP, sont susceptibles d’améliorer à [deux] égards la ges-
                      tion des petits rorquals dans l’hémisphère sud … Ils pourraient ainsi
                      permettre d’augmenter, sans aggraver le risque d’épuisement, le
                      nombre de prises de petits rorquals autorisées dans l’hémisphère sud,
                      au‑delà du niveau indiqué par les essais de simulation de mise en
                      œuvre déjà réalisés pour ces petits rorquals. » (Rapport du groupe de
                      travail intersessions chargé d’examiner les données et les résultats
                      obtenus dans le cadre de la chasse au petit rorqual dans l’Antarc-
                      tique au titre d’un permis spécial en vue de recherches scientifiques,
                      Tokyo, 4‑8 décembre 2006 ; contre‑mémoire du Japon, annexe 113,
                      vol. III, p. 201 ; les italiques sont dans l’original.)
                 En d’autres termes, le groupe de travail estimait que le programme
                 JARPA pouvait permettre d’obtenir des données statistiques précieuses
                 susceptibles d’entraîner un réexamen de la limite des captures de petits
                 rorquals fixée dans le cadre de la RMP.
                    47. Les données dont il est fait état dans ce rapport sont précisément
                 de l’ordre de celles considérées comme utiles dans la convention. L’ar-
                 ticle VIII de celle‑ci « [r]econna[ît] qu’il est indispensable, pour assurer
                 une gestion saine et profitable de l’industrie baleinière, de rassembler et
                 d’analyser constamment les renseignements biologiques recueillis à l’occa-
                 sion des opérations des usines flottantes et des stations terrestres » et dis-
                 pose que les « Gouvernements contractants prendront toutes les mesures
                 en leur pouvoir pour se procurer ces renseignements » (art. VIII, par. 4).
                 L’article V de la convention indique en outre que les modifications du
                 règlement « se fonder[ont] sur des données scientifiques » (art. V, par. 2),
                 et la disposition établissant le moratoire elle‑même précise, comme je l’ai
                 dit plus haut, que celui-ci « sera régulièrement soumi[s] à un examen fondé
                 sur les meilleurs avis scientifiques » (règlement, par. 10 e)).
                    48. A la lumière de cette conclusion autorisée du comité scientifique,
                 selon laquelle les activités de JARPA ont précisément permis d’obtenir

                                                                                               97




8 CIJ1062.indb 323                                                                                   18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. owada)             320

                 certains de ces renseignements que les auteurs de la convention estimaient
                 « indispensable[s] … pour assurer une gestion saine et profitable de l’in-
                 dustrie baleinière » (art. VIII, par. 4), il est difficile de saisir en quoi les
                 activités menées dans le cadre de JARPA puis de JARPA II peuvent être
                 considérés comme « déraisonnables ».


                                              VIII. Conclusion

                     49. En conclusion, je voudrais insister sur le fait que la question cru-
                 ciale en l’espèce consistait uniquement à savoir si le programme JARPA II
                 était bien mené « en vue de recherches scientifiques ». Il ne s’agissait pas
                 pour la Cour de déterminer s’il constitue un programme de recherche
                 ­scientifique idéal pour réaliser l’objet et le but de la convention, question
                  qui est du ressort du comité scientifique. Il se peut que le programme
                  JARPA II soit loin d’être parfait pour atteindre un tel objectif et doive,
                  dans cette optique, être amélioré. Il serait sans doute utile de le soumettre
                  à une évaluation critique dans le cadre du processus d’examen, aux fins
                  d’ajuster ou de revoir du tout au tout les activités de recherche qu’il
                  recouvre pour assurer leur conformité aux prescriptions du cadre régle-
                 mentaire mis en place par la convention. Reste que la Cour ne peut
                 s’appuyer sur de telles critiques pour affirmer que les activités menées
                 dans le cadre du programme ne sont pas raisonnables aux fins de la
                 recherche scientifique. JARPA II n’est peut‑être pas dépourvu de défauts
                 en tant que programme mené en vue de recherches scientifiques, mais cela
                 ne suffit pas à en faire un programme de chasse commerciale à la baleine.
                 Et ce n’est certainement pas ce qui pouvait fonder la Cour à conclure à la
                 nécessité pour « le Japon [de] révoquer tout permis, autorisation ou licence
                 déjà délivré dans le cadre de JARPA II » (arrêt, dispositif, point 7,
                 par. 247).

                                                                   (Signé) Hisashi Owada.




                                                                                              98




8 CIJ1062.indb 325                                                                                  18/05/15 09:29

